DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that could be reasonably combined that taught:
a method for providing multi-part persistent content, comprising:

requesting, by a client device from a content server, a content item;

receiving, by the client device from the content server, a first portion of a multi-part content item, the first portion of the multi-part content item displayed to a user of the client device;

providing, by the client device to the content server, an authentication token and an identification of a state of execution of the multi-part content item, the content server storing the authentication token in association with the state of execution of the multi-part content item;

subsequently requesting, by the client device from the content server, a second content item, the request comprising the authentication token; and

receiving, by the client device from the content server, a second portion of the multipart content item, the second portion of the multi-part content item displayed to the user of the client device, the second portion selected by the content server responsive to retrieval of the association between the authentication token and the state of execution of the multi-part content item.  The closest prior art, Lewallen, discloses a method of providing a multi-part content to a client device where the client device requests a  first content item from the server and provides an authentication token to the server and subsequently requests a second content item from the server.  Lewallen however, fails to disclose providing the state of execution to the server or that the server selects that second content item based on the state of execution.  In Lewallen, the client device determines which content item is necessary using the state of execution.  For a similar reason, the instant invention is patentable over Lewis (WO 2018093354) which also has the next part determination in the client device rather than the server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715